DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 02/05/2021, in which, claims 1-20, are pending. Claims 1 and 19 are independent. Claims 2-18 and 20, are dependent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forget (USPAP 20140362436), in view of Georges (USP 4,248,498).

Regarding claim 1, Forget ‘436’ teaches a digital slide scanning apparatus
("microscopy slide loading system," abstract; imaging system can include a camera for
obtaining digital images of the sample, para. 0037) comprising: a stage (stage 112, Fig.

a stage comprising a recessed slot within which a glass slide rests during scanning, a reference edge positioned to form a long edge of the recessed slot, and a spring arm configured to press a long edge of the glass slide towards the reference edge ([stage includes a slide holder 116, Figs. 1,10 comprising a recessed slot 312,
Fig. 9, 11 A within which a glass slide rests during scanning slot 312 is for holding
slides 118, para. 0064, see also Fig. 11 A); and a push/pull assembly configured to push the glass slide out of a slide rack into the recessed slot on the stage, and pull the glass slide from the recessed slot on the stage into the slide rack, ([an assembly (arm member 270, Fig.8A, 8B, configured to push a glass slide slide 118, Figs. 8A, 8B, 11 A]) out of a slide rack cassette 208, Figs. 1,6 directly into the recessed slot on the stage lower member 298 pushes slide 118 through slot 212 in cassette 208 directly onto the stage slot 312, paras. 0053, 0059, see Figs. 4, 8A]), and
 pull a glass slide from the recessed slot on the stage directly into the slide rack at least one hardware processor configured to, while the glass slide is pulled from the recessed slot on the stage into the slide rack, control the spring arm to press the long edge of the glass slide towards the reference edge, (upper member 296 grips the slide 118 with lower member 298, and arm member 270 retracts such that it pulls the slide 118 back into the aligned slot 212 of cassette 208, para. 0061, see Fig. 8B]).
Forget ‘436’ is silent as to a reference edge positioned to form a long edge of the
recessed slot; wherein the reference edge prevents yaw rotation of a glass slide as the
glass slide is pulled into the slide rack by the assembly.

transfers the specimen slide onto a microscope stage," abstract) and teaches a
reference edge (edge guide 46, Fig. 6) positioned to form a long edge of the
recessed slot (stage seats 21 and 21’, Fig. 6; see edge guide 46 forms a long edge for
the slide 12 seat on stage 35, Fig. 6); wherein the reference edge prevents yaw rotation
of a glass slide as the glass slide is pulled into the slide rack by the assembly (as slide
12 is moving in or out of seats 21 and 2V, the edge is referenced against edge guide 46
such that yaw motion would be prevented, see col. 6 In. 25-30, see Fig.6).
It would have been obvious to one of ordinary skill in the art at the time the
invention was made to combine the reference edge of Georges with the stage of Forget ‘436’, before filing the claim invention, such that there is a stop for the slide that prevents any rotation as it is moving, thus keeping the slide in the grip of the push or pull assembly during movement.

Regarding claim 2, modified Forget ‘436’ teaches the digital slide scanning apparatus of Claim 1. Forget ‘436’ is silent as to wherein the reference edge extends along an entire long edge of a glass slide when the glass slide is positioned in the recessed slot on the stage. Georges is in the field of automated slide handlers ("automated biomedical microscope specimen slide examination system” including “feed mechanism which transfers the specimen slide onto a microscope stage,” abstract) and teaches the reference edge (edge guide 46, Fig. 6) extends along an entire long edge of a glass slide when the glass slide is positioned in the recessed slot on the stage (see 
It would have been obvious to one of ordinary skill in the art at the time the
invention was made to combine the reference edge of Georges with the stage of
Clemex, such that there is a stop for the slide that prevents any rotation as it is moving,
thus keeping the slide in the grip of the push or pull assembly during movement.

Regarding claim 3, modified Forget ‘436’  teaches the digital slide scanning apparatus of Claim 1, and further Clemex teaches wherein the recessed slot (slot 312, Fig. 9, 11A) comprises a through hole configured to allow illumination of the glass slide from below during scanning (light source 104 is for illuminating the sample to be analyzed, para. 0034, Fig. 1).

Regarding claim 4, modified Forget ‘436’ teaches the digital slide scanning apparatus of Claim 3, and further Clemex teaches wherein the recessed slot (slot 312, Fig. 9, 11A) comprises at least two support surfaces on opposing sides of the through hole (see lips 360 on either side of slot 312, which allows light source through the middle, Fig. 11B), and wherein the at least two support surfaces are configured to support at least two opposing edges of a glass slide when the glass slide is positioned in the recessed slot on the stage (see lips 360 support lateral edges 354 of slide 118, Fig. 11B, para. 0074).


It would have been obvious to one of ordinary skill in the art at the time the
invention was made to combine the reference edge of Georges with the stage of
Clemex, such that there is a stop for the slide that prevents any rotation as it is moving,
thus keeping the slide in the grip of the push or pull assembly during movement.

Regarding claim 6, modified Forget ‘436’ teaches the digital slide scanning apparatus of Claim 1, and further Clemex teaches wherein the stage (stage 112, Fig. 1; stage includes a slide holder 116, Figs. 110), further comprises one or more finger grooves configured to expose one or more portions of opposing short edges of a glass slide when the glass slide is positioned in the recessed slot on the stage (see grooves
exposing end portions of forward edge 322, Fig. 11 A),

Regarding claim 17, Forget ‘436’ teaches a method (“microscopy slide loading


Regarding claim 18, Forget ‘436’ teaches a method (“microscopy slide loading
system," abstract: imaging system can include a camera for obtaining digital images of
the sample, para. 0037) comprising: controlling a motor (slide loading system 30,
including the arm member 270, may be controlled by a controller, para. 0088), wherein the at least one processor is configured to control at least one motor to move the push/pull assembly in two directions along a linear axis that is parallel with a longitudinal axis of the recessed slot on the stage and a longitudinal axis of a slot in the slide rack.

Regarding claim 19, Forget ‘436’ teaches a method (“microscopy slide loading
system," abstract: imaging system can include a camera for obtaining digital images of
the sample, para. 0037) comprising: controlling a motor (slide loading system 30,
including the arm member 270, may be controlled by a controller, para. 0088]) a method comprising: driving a push/pull assembly to push a glass slide from a slot of a slide rack onto a scanning stage of a digital slide scanning apparatus, ([an assembly (arm member 270, Fig.8A, 8B, configured to push a glass slide slide 118, Figs. 8A, 8B, 11 A]) out of a slide rack cassette 208, Figs. 1,6 directly into the recessed slot on the stage lower member 298 pushes slide 118 through slot 212 in cassette 208 directly onto the stage slot 312, paras. 0053, 0059, see Figs. 4, 8A]),so as to position a long edge of the 
Forget ‘436’ is silent as to a reference edge positioned to form a long edge of the
recessed slot wherein the reference edge prevents yaw rotation of a glass slide as the
glass slide is pulled into the slide rack by the assembly.
 Georges ‘498’ is in the field of automated slide handlers (“automated biomedical
microscope specimen slide examination system" including “feed mechanism which
transfers the specimen slide onto a microscope stage," abstract) and teaches a
reference edge (edge guide 46, Fig. 6) positioned to form a long edge of the
recessed slot (stage seats 21 and 21’, Fig. 6; see edge guide 46 forms a long edge for
the slide 12 seat on stage 35, Fig. 6); 
wherein the reference edge prevents yaw rotation of a glass slide as the glass slide is pulled into the slide rack by the assembly (as slide 12 is moving in or out of 
It would have been obvious to one of ordinary skill in the art at the time the
Invention was made to combine the reference edge of Georges with the stage of
 Forget ‘436’, before filing the claim invention, such that there is a stop for the slide that prevents any rotation as it is moving, thus keeping the slide in the grip of the push or pull assembly during movement.

Regarding claim 20, Forget ‘436’ teaches a method (“microscopy slide loading
system,"abstract: imaging system can include a camera for obtaining digital images of
the sample, para. 0037) comprising: controlling a motor (slide loading system 30,
including the arm member 270, may be controlled by a controller, para. 0088), further comprising, while the glass slide is being pushed from the slot of the slide rack, controlling a spring arm on the scanning stage to move away from the glass slide so as to avoid contacting the glass slide, ([the electric actuating device is control based on a position of the slide holder 116 within the movable portion 324 of the microscope stage 112, see 0071]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,942,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the application and the prior art are obvious variations of one another. 
However, main claims 1 and 19 of the instant application, read on patented claims 1, 9 and 12 respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because the differences between the instant claims and the patented claims are obvious variations of one another.
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified. As a result that has been improved in the same way as the claimed invention, and the result would have been predictable, so that the combination more easily implemented. 
Referring to the differences of the claims, it would have been obvious to a person with ordinary skill in the art at the time the invention was made, because a person with ordinary skill in the art to which the invention pertains could have easily made the invention prior to the filing of the patent application on the basis of an invention(s) disclosed in the co-pending application, as a result could have been improved in the same way as the claimed invention, and the result would have been predictable, so that the combination more easily implemented.


Claims Objected to having Allowable Subject Matter

Claims 6-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Including, filing a terminal disclaimer to overcome the double patenting rejection.

Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.